Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claims 1-5, 27, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 now reads, “[A] composition, comprising: a combination of one or more
synthetic cannabinoids, one or more synthetic terpenoids and an essential
oil or an extract of a plant”. 
The underlined portion raises new issues. It is confusing how applicant has used punctuation with “and” and “or” but the “or” in the claim makes it unclear if all three components are required or not. It is suggested that applicant use a semicolon, see below. 

Claim 1. “[A] composition, comprising: a combination of one or more
synthetic cannabinoids; one or more synthetic terpenoids; and an essential
oil or an extract of a plant”. 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 27, 28 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Small-Howard et al. (US 10,709,670).

Small-Howard teaches that myrcene and a selected cannabinoid are in the same composition and that the “selected cannabinoid” is one of CBGA, CBD, CBDV, CBG, etc. It also states that the myrcene and the selected cannabinoids can be synthesized, see abstract, col. 2, lines 30-end, col. 3, lines 1-35, col. 10, lines 1-10, col. 20, lines 20-35. Note also in col. 2, lines 55-end, that the composition is substantially free of THC. Note that a selected terpene in col. 20, lines 20-35 could be considered the pharmaceutically acceptable excipient.  Small-Howard teaches amounts of CBD for example at 10 % and myrcene at 10 %. Amounts of myrcene at 500 mg are also taught at 250 mg of cannabinoids, see col. 18, lines 55-end and col. 23, lines 1-15. 

Note that with the addition of “and an essential oil or an extract of a plant” raises new issues thus the rejections have been adjusted accordingly. 
Note in Table 1 that linalool is also mentioned. Linalool can be extracted from a plant such as sweet basil but the compound is still linalool which is a plant extract as well. Eventhough the linalool is not specifically noted as being from sweet basil but “ a sweet basil linalool type” reads on any linalool since linalool is still reads on linalool from sweet basil since it doesn not matter where the linalool comes from, it is still linalool. 
 
Applicant said nothing about the art of record thus the claims are still properly rejected. 


Claim(s) 1-5, 27, 28 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Elzinga et al. (US 2021/0017468).

Elzinga teaches that myrcene and a cannabinoid such as CBD are in the same composition. It also states that the myrcene and the cannabinoid can be synthesized, see abstract, paragraphs 24, 26, 27, 62, 104, 107, 114, and the claims. Note that the cannabinoid can be CBD instead of THC, thus the composition can be substantially free of THC. Note that the additional terpenes added could be considered the pharmaceutically acceptable excipient. 

Applicant said nothing about the art of record thus the claims are still properly rejected. 
Note that with the addition of “and an essential oil or an extract of a plant” raises new issues thus the rejections have been adjusted accordingly. 
Note in the claims of Elzinga that linalool is also mentioned. Linalool can be extracted from a plant such as sweet basil but the compound is still linalool which is a plant extract as well. Eventhough the linalool is not specifically noted as being from sweet basil but “ a sweet basil linalool type” reads on any linalool since linalool is still reads on linalool from sweet basil since it doesn not matter where the linalool comes from, it is still linalool. 




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small-Howard et al. (US 10,709,670).

Small-Howard teaches that myrcene and a selected cannabinoid are in the same composition and that the “selected cannabinoid” is one of CBGA, CBD, CBDV, CBG, etc. It also states that the myrcene and the selected cannabinoids can be synthesized, see abstract, col. 2, lines 30-end, col. 3, lines 1-35, col. 10, lines 1-10, col. 20, lines 20-35. Note also in col. 2, lines 55-end, that the composition is substantially free of THC. Note that a selected terpene in col. 20, lines 20-35 could be considered the pharmaceutically acceptable excipient.  Small-Howard teaches amounts of CBD for example at 10 % and myrcene at 10 %. Amounts of myrcene at 500 mg are also taught at 250 mg of cannabinoids, see col. 18, lines 55-end and col. 23, lines 1-15. 

Note that with the addition of “and an essential oil or an extract of a plant” raises new issues thus the rejections have been adjusted accordingly. 
Note in Table 1 that linalool is also mentioned. Linalool can be extracted from a plant such as sweet basil but the compound is still linalool which is a plant extract as well. Eventhough the linalool is not specifically noted as being from sweet basil but “ a sweet basil linalool type” reads on any linalool since linalool is still reads on linalool from sweet basil since it doesn not matter where the linalool comes from, it is still linalool. 
 
Applicant said nothing about the art of record thus the claims are still properly rejected. 

It would have been obvious to one of ordinary skill in the art to use the claimed amounts since clearly Small-Howard teaches such amounts of CBD for example at 10 % and myrcene at 10 %. Amounts of myrcene at 500 mg is also taught as is 250 mg of cannabinoids, see col. 18, lines 55-end and col. 23, lines 1-15. 


Claims 1-5, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elzinga et al. (US 2021/0017468).

Elzinga teaches that myrcene and a cannabinoid such as CBD are in the same composition. It also states that the myrcene and the cannabinoid can be synthesized, see abstract, paragraphs 24, 26, 27, 62, 104, 107, 114, and the claims. Note that the cannabinoid can be CBD instead of THC, thus the composition is substantially free of THC. Note that the additional terpenes added could be considered the pharmaceutically acceptable excipient. 

It would have been obvious to one of ordinary skill in the art to use the claimed amounts since clearly Elzinga teaches such amounts of cannabinoids for example at 10-70% and myrcene at 20-95 %. Amounts of myrcene of 10 mg or more and 10 mg or more of cannabinoids would have been obvious since if one uses such high amounts as stated above, clearly one would have been motivated to use at least 10 mg or more of the myrcene and cannabinoids. 

Applicant said nothing about the art of record thus the claims are still properly rejected. 
Note that with the addition of “and an essential oil or an extract of a plant” raises new issues thus the rejections have been adjusted accordingly. 
Note in the claims of Elzinga that linalool is also mentioned. Linalool can be extracted from a plant such as sweet basil but the compound is still linalool which is a plant extract as well. Eventhough the linalool is not specifically noted as being from sweet basil but “ a sweet basil linalool type” reads on any linalool since linalool is still reads on linalool from sweet basil since it doesn not matter where the linalool comes from, it is still linalool. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655